Name: Commission Regulation (EC) No 2002/98 of 21 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities22. 9. 98 L 258/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2002/98 of 21 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 22. 9. 98L 258/2 ANNEX to the Commission Regulation of 21 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 94,8 060 36,5 999 65,7 0707 00 05 060 94,9 999 94,9 0709 90 70 052 101,5 999 101,5 0805 30 10 388 82,6 512 80,9 524 82,6 528 67,9 999 78,5 0806 10 10 052 95,8 064 57,4 400 222,1 624 101,9 999 119,3 0808 10 20, 0808 10 50, 0808 10 90 388 52,1 400 62,2 512 43,2 524 27,7 528 86,6 800 207,5 804 36,7 999 73,7 0808 20 50 052 89,2 064 56,3 388 90,6 528 86,5 999 80,6 0809 30 10, 0809 30 90 052 104,2 400 223,1 999 163,7 0809 40 05 052 81,2 060 48,7 064 60,3 066 53,3 091 55,6 400 109,0 624 145,9 999 79,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.